Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This is a continuation application which is a continuation of application 16677500, filed 11/07/2019 is a continuation of 16427152, filed 05/30/2019, now U.S. Patent #11120123 16427152 Claims Priority from Provisional Application 62679841, filed 06/03/2018. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 06/03/2018.	

Response to Arguments
3.	Applicant’s arguments, filed 04/02/2022 have been fully considered and are persuasive. 

4.	Claims 1-28 are claims. 

5.	Applicant's remarks and amendments submitted on 02/02/2022 for application number 16/677,500 have been considered and are persuasive in light of the filed remarks. Therefore, the previously filed claim rejections have been withdrawn. 

Information Disclosure Statement
6.	Applicant’s IDS filed on 02/02/2020 has been considered herewith, and is in compliance with MPEP 609.

Allowable Subject Matter
7.	Claims 1-28 are allowed. 
8.	The following is an examiner’s statements of reasons for allowance:
9. 	 The following references disclose the general subject matter recited in independent claims 1,12 and 19. 

10.	Childress et al. (US Pub. No. US 2010/0031343) provide Password aging based on the strength of the password provides an incentive for users to generate and/or memorize more complex passwords. The strength of the password is computed from a formula that relates the length of the password and the types of characters contained in the password to a strength value, which can be performed using a lookup table having values for different characteristics of the password, determining partial strength values corresponding to the ranges in which the characteristics fall, and then adding the partial strength values. Alternatively, a separate password strength application may be used to provide the strength value, which is entered by the user or administrator generating a new password. Alternatively, the password may be generated based on a specified desired expiration period, with the strength computation performed to ensure that the strength is sufficient to merit the desired expiration period.

11.	Dong et al. (WO 2014/0199129 A1) provide the browser automatically populates the password input entry and the password confirmation entry with the automatically generated password and memory to store the automatically generated password and the human friendly identifier, and thus improves the convenience and security while managing the passwords by enabling pre-fetching of the passwords, and hence reduces the user perceptible latency, when a user is still typing or selecting a website address. 

12.	Childress et al. (Pub. No.: US 2010/0031343 A1) provide method involves computing the strength of a password by a formula, and setting an expiry period for the password in conformity with a resultant strength value such that expiration period for the password is increased as length of the password and number of types of characters included in the password is increased. The password is put into service within a computer system. Access to the resources is denied when age period becomes equal to or greater than the expiry period. Generation of a new password to provide access to the resources is caused.


Reasons for Allowance 
13.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… a representation of a first password protected account that is associated with a credential having one or more security issues, wherein the representation of the first password protected account is visually associated with an alert indicator indicating the one or more security issues associated with the credential of the first password protected account; and a representation of a second password protected account that is associated with a credential having one or more security issues, wherein the representation of the second password protected account is visually associated with an alert indicator indicating the one or more security issues associated with the credential of the second password protected account”, as recited in claim 1, “… a representation of a first password protected account that is associated with a credential having one or more security issues, wherein the representation of the first password protected account is visually associated with an alert indicator indicating the one or more security issues associated with the credential of the first password protected account; and a representation of a second password protected account that is associated with a credential having one or more security issues, wherein the representation of the second password protected account is visually associated with an alert indicator indicating the one or more security issues associated with the credential of the second password protected account”, as recited in claim 12 and “… a representation of a first password protected account that is associated with a credential having one or more security issues, wherein the representation of the first password Amendment-5 -Atty. Docket No.: 27753-50212C1App. No.: 16/677,500 protected account is visually associated with an alert indicator indicating the one or more security issues associated with the credential of the first password protected account; and a representation of a second password protected account that is associated with a credential having one or more security issues, wherein the representation of the second password protected account is visually associated with an alert indicator indicating the one or more security issues associated with the credential of the second password protected account”, as recited in claim 19.

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,12 and 19. For this reason, the specific claim limitations recited in independent claims 1,12 and 19 taken as whole are found to be novel and allowable.

14.	 The dependent claims 2-11,13-18 and 20-28 which are dependent on the above independent claim being further limiting to the independent claim, definite and enabled by the specification are also allowed.
Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
May 15, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434